Citation Nr: 1012596	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Navy 
from April 1962 to May 1981.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico that, in 
part, denied the reopening of the appellant's claim of 
entitlement to service connection for a back disorder.

The Board thereafter reopened the claim and then denied the 
appellant's claim for service connection for a back disorder 
on the merits in a decision dated June 1, 2007.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  

In September 2008, the parties filed a Joint Motion for 
Remand.  A September 2008 Order of the Court granted the 
Joint Motion and vacated the Board's decision.  In September 
2009, the issue on appeal was remanded for re-adjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The 
case has now been returned to the Board for appellate 
review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A determination has been made that additional development is 
necessary.  Accordingly, further appellate consideration 
will be deferred; this case is remanded to the RO for action 
as described below.

As previously noted, the appellant's claim to reopen his 
back disorder service connection claim was reopened by the 
Board in a decision issued in June 2007.  When the case was 
remanded to the RO in September 2009 pursuant to the 
September 2008 Court Order, the issue on appeal was 
entitlement to service connection for a back disorder.  The 
September 2009 Board remand directed the RO to obtain VA 
medical treatment records dated from June 2007 onward, to 
re-adjudicate the issue on appeal (service connection for a 
back disorder) and to issue a Supplemental Statement of the 
Case (SSOC) if the benefit sought on appeal was denied.

Review of the claims file reveals that the RO did obtain the 
VA medical treatment records for the appellant dated from 
June 2007 onward.  Thereafter, the appellant's claim was not 
granted and SSOCs were issued in October 2009, and November 
2009.  However, as reflected by those two SSOCs, the issue 
that the RO re-adjudicated was one of new and material 
evidence and not one of service connection on the merits as 
directed by the September 2009 Board remand.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  The record 
reflects that VA failed to re-adjudicate the issue of 
service connection on the merits that was remanded in 
September 2009.  Re-adjudicating the case as a claim to 
reopen placed the case in an improper procedural stance by 
ignoring the June 2007 Board decision to reopen the claim 
for service connection for a back disorder.  

The Court further held in Stegall that, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Thus 
the case must be remanded so that the RO can re-adjudicate 
the claim of entitlement to service connection for a back 
disorder on the merits.

In addition, as reflected in the prior remand, the evidence 
of record should contain the Veteran's most current VA 
medical treatment records.  On remand, those records should 
be obtained as associated with the claims file.

For the foregoing reasons, the Board concludes that this 
case must be remanded to the RO in accordance with due 
process concerns, and in order to undertake additional 
evidentiary development, as indicated in the Joint Motion 
and Court Order.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should obtain any outstanding 
treatment records, dated from November 
2009 forward, from the VA Medical Center 
in Albuquerque, New Mexico, or other VA 
facility identified by the appellant, 
that relate to his back disability, and 
associate them with the claims file.  If 
the search for records produces negative 
results, the claims file must be 
properly documented.

2.  After completing any additional 
notification and/or development action 
(such as obtaining a medical opinion) 
deemed warranted by the record, the RO 
should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal 
(service connection for a back disorder) 
on all relevant grounds for service 
connection.  

3.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided an SSOC 
containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

